 

EXHIBIT 10.2

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

40 EAST END AVE. PREF MEMBER LLC

 

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, dated as of March
31, 2017 (as amended, modified or restated from time to time in accordance
herewith, this “Agreement”) of 40 EAST END AVE. PREF MEMBER LLC, a Delaware
limited liability company (the “Company”), is entered into by and among SAYT
MASTER HOLDCO LLC, a Delaware limited liability company (together with its
permitted successors and assigns, “SAYT Member”), LIGHTSTONE REAL ESTATE INCOME
TRUST, INC., a Maryland corporation (“REIT Member”, and together with SAYT
Member, the “Deciding Members”), and THE NON-MANAGING MEMBERS IDENTIFIED ON THE
SIGNATURE PAGES ANNEXED HERETO (together with each of their permitted successors
and assigns, each a “Non-Managing Member” and, collectively, the “Non-Managing
Members”); SAYT Member, REIT Member, and the Non-Managing Members constitute all
the members of the Company (SAYT Member, REIT Member, and the Non-Managing
Members, together with their respective successors and permitted assigns, each a
“Member” and, collectively, the “Members”).

 

WITNESSETH

 

WHEREAS, the Company was formed as a limited liability company pursuant to and
in accordance with the Delaware Limited Liability Company Act (6 Del. C. §
18-101 et seq.), as amended from time to time (the “Act”), pursuant to (i) that
certain Certificate of Formation of the Company (the “Certificate of Formation”)
dated as of and filed on March 16, 2017 with the Secretary of State of the State
of Delaware (the “Secretary of State”) and (ii) an original Limited Liability
Company Agreement (the “Existing Operating Agreement”), dated as of March 21,
2017, by and among SAYT Member and the Non-Managing Members identified on the
signature pages annexed to the Existing Operating Agreement;

 

WHEREAS, on the date hereof, SAYT Member has assigned 33.3% of the limited
liability company interests in the Company to REIT Member, and REIT Member has
been admitted to the Company as a member of the Company;

 

WHEREAS, the Members desire to amend and restate the Existing Operating
Agreement in its entirety in the manner set forth herein;

 

WHEREAS, all conditions under the Existing Operating Agreement to amend and
restate the Existing Operating Agreement in the manner set forth herein have
been satisfied and the Members are authorized to adopt this Agreement without
the consent of any other individual, corporation, partnership, limited liability
company, trust, estate, unincorporated organization, association or other
legally recognized entity (each, a “Person”); and

 

NOW, THEREFORE, the Members, intending to be legally bound, hereby amend and
restate the Existing Operating Agreement in its entirety as follows:

 

1. Name. The name of the limited liability company shall continue to be 40 EAST
END AVE. PREF MEMBER LLC.

 

 

 

 

2. Powers. The business and affairs of the Company shall be managed by the
Managing Member (as hereinafter defined). The Managing Member shall have the
power to do any and all acts necessary or convenient to or for the furtherance
of the purposes described herein. Patricia Gatto (the “Authorized Person”) is
hereby designated as an “authorized person”, within the meaning of the Act, and
has executed, delivered and filed the Certificate of Formation with the
Secretary of State. Upon the filing of the Certificate of Formation with the
Secretary of State, his/her powers as an “authorized person” ceased, and the
Managing Member thereupon became the designated “authorized person” and shall
continue as the designated “authorized person” within the meaning of the Act, to
execute, deliver and file any amendments and/or restatements of the Certificate
of Formation and any other certificates (and any amendments and/or restatements
thereof) necessary for the Company to qualify to do business in a jurisdiction
in which the Company may wish to conduct business.

 

3. Purpose. The Company was formed for the object and purpose of (i) acquiring
and holding certain membership interests in 40 East End Ave. Holdings LLC, a
Delaware limited liability company (“Holdco”), which is the owner of all of the
limited liability company membership interests in 40 East End Ave. Member LLC, a
Delaware limited liability company, which is the owner of all of the limited
liability company membership interests in 40 East End Ave. Associates LLC, a
Delaware limited liability company (“Property Owner”), which is the owner of fee
title to that certain real property commonly known as 40 East End Avenue, New
York, New York and all development rights appurtenant thereto (the “Property”),
(ii) exercising the Company’s rights as a member of Holdco (pursuant to and in
accordance with that certain Amended and Restated Limited Liability Company
dated as of May 14, 2015 by and among SAYT Member (as predecessor in interest to
the Company) and Lightstone Value Plus REIT LP), (iii) engaging in any and all
acts or activities necessary or incidental to the foregoing, (iv) engaging in
any activity for which limited liability companies may be formed under the Act,
and (v) acquiring, owning, holding, developing, constructing, operating,
financing and disposing of, directly or indirectly through a Subsidiary (as
defined below), the Property.

 

4. Principal Business Office. The principal business office of the Company shall
be located at 1985 Cedar Bridge Avenue, Suite 1, Lakewood, New Jersey 08701, or
at such other location as may hereafter be determined by the Managing Member.

 

5. Registered Office. The address of the registered office in the State of
Delaware is c/o National Registered Agents, Inc., 160 Greentree Drive, Suite
101, Dover, Delaware 19904.

 

6. Registered Agent. The name and address of the registered agent of the Company
for service of process on the Company in the State of Delaware is National
Registered Agents, Inc., 160 Greentree Drive, Suite 101, Dover, Delaware 19904.

 

7. Members.

 

(a)           The names and the mailing addresses of the Members are as set
forth on their respective signature pages attached hereto. Any action to be
taken by all of the Members under this Agreement shall be evidenced by a written
consent signed by all of the Members.

 

 2 

 

 

(b)           Except as expressly provided by this Agreement or as required by
the Act, no Member other than the Managing Member shall (i) have the power to
act for or on behalf of, or to bind, the Company, (ii) take part in the
day-to-day management or the operation or control of the business and affairs of
the Company or (iii) be an agent of the Company or have any right, power or
authority to transact any business in the name of the Company.

 

8. Limited Liability. Except as otherwise provided by the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, obligations and liabilities of the
Company, and none of the Authorized Person, the Managing Member or the Members
shall be obligated personally for any such debt, obligation or liability of the
Company solely by reason of being an authorized person or a member of the
Company.

 

9. Capital Contributions.

 

(a)           As used herein, “Percentage Interest” shall mean, with respect to
any Member at any point in time, a fraction, expressed as a percentage, (i) the
numerator of which shall be the aggregate capital contributions made by such
Member to the Company as of such point in time and (ii) the denominator of which
shall be the aggregate capital contributions made by all Members to the Company
as of such point in time, as the same may be adjusted pursuant to Section 9(d)
hereof. The initial Percentage Interests of the Members are listed on their
respective signature pages hereto.

 

(b)           The Members have made initial capital contributions to the Company
in the amounts set forth on their respective signature pages attached hereto.

 

(c)           If either (i) the Managing Member determines that additional funds
are necessary for the operation of the Company’s business and such additional
funds are consistent with the Development Budget (as defined below), or (ii) the
Deciding Members otherwise determine that additional funds are necessary for the
operation of the Company’s business, including, without limitation, in order to
make additional investments in Holdco (in each case, an “Additional Funding
Requirement”) or to pay, or to reimburse Guarantor (as defined below) for, any
Guaranty Liability (as defined below) (subject to Section 18(b) hereof), then
the Managing Member shall submit to the Members a written notice (a “Capital
Demand Notice”), which Capital Demand Notice shall set forth (i) the anticipated
amount of, and the reason for, such Additional Funding Requirement, (ii) each
Member’s required share of such Additional Funding Requirement, and (iii) the
due date for such Additional Funding Requirement (the “Capital Demand Due
Date”), which due date shall not be earlier than ten (10) days following the
date such Capital Demand Notice is delivered to the Members. Each Member shall
be obligated to contribute its proportionate share (based on its respective
Percentage Interest) of any Additional Funding Requirement called for in a
Capital Demand Notice. If any Member (a “Non-Contributing Member”) refuses or
fails to make all or any portion of its share of an Additional Funding
Requirement pursuant to this Section 9(c) on or prior to the applicable Capital
Demand Due Date, then, provided that any Member shall have made its
corresponding share of such Additional Funding Requirement, such refusal or
failure shall constitute a default by such Non-Contributing Member and each of
the Deciding Members shall have the right to advance all or a portion of such
Non-Contributing Member’s unpaid share of such Additional Funding Requirement to
the Company (provided that if both Deciding Members elect to advance such
Non-Contributing Member’s unpaid share of such Additional Funding Requirement,
then each Deciding Member shall advance its pro rata share (based on their
respective Percentage Interests) of such Non-Contributing Member’s unpaid share
of such Additional Funding Requirement) on behalf of such Non-Contributing
Member (such contributing Deciding Member, a “Contributing Member”), which
advance shall be treated as a loan by such Contributing Member to the
Non-Contributing Member (a “Member Loan”) at an interest rate equal to the
lesser of twelve percent (12%) per annum, compounded quarterly, and the then
maximum allowable rate permitted by law. To the extent not repaid directly by
such Non- Contributing Member, each Member Loan shall be repaid out of any
subsequent distributions made pursuant to Section 12 of this Agreement to which
the Non-Contributing Member for whose account such Member Loan was made would
otherwise be entitled under this Agreement prior to any other distributions
being made to such Non-Contributing Member (but such distributions actually paid
to the Contributing Member shall, nonetheless, constitute a distribution to such
Non-Contributing Member for purposes of this Agreement) and such payments shall
be applied first to the payment of accrued but unpaid interest on each such
Member Loan and then to the payment of the outstanding principal, until such
Member Loan is paid in full.

 

 3 

 

 

(d)           If any Member Loan remains outstanding for more than ninety (90)
days, then the Contributing Member that made such Member Loan may convert such
Member Loan to a capital contribution in the amount of such Member Loan
(including all accrued interest thereon) (a “Default Contribution”). Upon such
conversion, the Percentage Interest of the Non-Contributing Member shall be
decreased such that, immediately after such decrease, the Percentage Interest of
the Non-Contributing Member shall be a percentage equal to its Percentage
Interest immediately prior to such decrease, less a percentage expressed as a
fraction, (A) the numerator of which is one hundred fifty percent (150%),
multiplied by the amount of the Default Contribution, and (B) the denominator of
which is the aggregate amount of the capital contributions made by all of the
Members prior to or as of such date (including such Default Contribution).
Concomitantly, the Percentage Interest of the Contributing Member shall be
increased by the same amount by which the Percentage Interest of the
Non-Contributing Member was decreased pursuant to the foregoing sentence.

 

(e)           Except as expressly provided in this Agreement or with the prior
written consent of all the Members, no Member shall be required or entitled to
contribute any other or further capital to the Company, nor shall any Member be
required or entitled to loan any funds to the Company (provided, however, that
for these purposes, amounts properly incurred by the Managing Member which are
reimbursable by the Company pursuant to and in accordance with the terms of this
Agreement shall not be deemed loans). No Member will have any obligation to
restore any negative or deficit balance in its Capital Account (as defined on
Exhibit A) upon liquidation or dissolution of the Company (and for purposes of
this Section 9(e), Capital Account shall be deemed to also include the capital
account of any Member for financial or book purposes or as set forth in the Act
or under common law). Notwithstanding any other provision of this Agreement to
the contrary, nothing contained herein will, or is intended or will be deemed to
benefit any creditor of the Company, or any limited liability company, limited
partnership, corporation, trust or similar entity wholly owned, directly or
indirectly, by the Company (each, a “Subsidiary”, and together, “Subsidiaries”),
including, without limitation, Holdco and Property Owner, or any creditor of any
Member, and no such creditor shall have any rights, interests or claims
hereunder, be entitled to any benefits or be entitled to require the Company,
the Deciding Members or any Member to demand, solicit or accept any loan,
advance or additional capital contribution for or to the Company or any
Subsidiary or to enforce any rights which the Company, any Subsidiary or any
Member may have against any other Member or which any Member may have against
the Company or Subsidiary, pursuant to this Agreement or otherwise.

 

 4 

 

 

10. Continuance of Company; Amendment and Restatement.

 

(a)           By their execution of this Agreement, the Members agree to
continue the existence, business and operation of the Company, and the Members
hereby adopt this Agreement, effective as of the date hereof, as and for the
limited liability company agreement for the Company.

 

(b)           This Agreement shall constitute the limited liability company
agreement of the Company, and all of the respective rights, interests,
relationships, duties, obligations, responsibilities, agreements and commitments
of the Members and relating to the ownership, management, control and/or
operation of the Company and the Company’s business shall hereinafter be as set
forth herein.

 

(c)           Effective as of the date hereof, all prior limited liability
company agreements of the Company, including, without limitation, the Existing
Operating Agreement, are hereby amended, restated and replaced, in their
entirety, by this Agreement and all of the respective rights, interests,
relationships, duties, obligations, responsibilities, agreements and commitments
of the Members and relating to the ownership, management, control and/or
operation of the Company and the Company’s business shall hereinafter be as set
forth herein.

 

11. Allocation of Profits and Losses. Each and all of the provisions of Exhibit
A annexed hereto and made a part hereof are incorporated herein and shall
constitute part of this Agreement. Exhibit A provides for, among other matters,
the maintenance of Capital Accounts and the allocation of profits and losses.

 

12. Distributions.

 

(a)          No Member shall have any right to demand or receive any
distribution in any form other than cash. Distributions shall be made to the
Members at the times and in the aggregate amounts determined by the Managing
Member, in its reasonable judgment. Subject to Section 9(c), such distributions
shall be allocated among the Members, pro rata and pari passu, in the same
proportion as their Percentage Interests.

 

(b)          Notwithstanding any provision to the contrary contained in this
Agreement, the Company shall not make a distribution to any Member on account of
its interest in the Company if such distribution would violate the Act or other
applicable law.

 

13. Powers, Rights and Duties of Members.

 

(a)           Managing Member Generally. SAYT Member shall be the initial
managing member of the Company (the “Managing Member”) and, in such capacity,
shall manage the Company in accordance with this Agreement until it is removed
as Managing Member pursuant to Section 13(b)(ii) of this Agreement. As long as
it is a Member of the Company, SAYT Member shall not resign as Managing Member
without the prior consent of REIT Member. Subject to the approval of REIT Member
solely with respect to any Major Decision (as defined below), and subject in
each case to the availability of Company funds, Managing Member’s duties shall
include, without limitation:

 

 5 

 

 

(i) any duties assigned to it under this Agreement or contained in the
development budget attached hereto as Exhibit B, as modified from time to time
by Managing Member and submitted by Managing Member to REIT Member for its
review and approval (as so approved, the “Development Budget”);

 

(ii) overseeing, supervising, managing, coordinating and processing the
development and construction of the Property into an 18-story, luxury
residential condominium building containing approximately 29 units and 99,934
gross square feet on the Land (the “Project”), and any management on a
day-to-day basis of any and all of the assets which comprise the Property, all
in accordance with the Development Budget, overseeing and coordinating with any
governmental court, board, agency, commission, office or authority of any nature
whatsoever or any governmental or quasi-governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence (collectively, “Governmental Authority”) and other
relevant third parties, and preparing all communications with the developer,
property manager, Governmental Authorities and other relevant third parties;

 

(iii) overseeing, supervising, and coordinating the management of the Property
under any property management agreement in effect from time to time or such
other agreement for management of the Property as in effect from time to time;

 

(iv) operating and maintaining the Property in accordance with (x) all laws,
ordinances and regulations relating thereto, (y) any agreements, documents or
instruments entered into by the Company or any Subsidiary relating to the
subject matters hereunder or the Property, or (z) any document evidencing or
securing any loan (a “Loan”) entered into by the Company or any Subsidiary (such
documents, collectively, “Loan Documents”);

 

(v) taking all proper and necessary actions reasonably required to cause the
Company and its Subsidiaries at all times to perform and comply with the
provisions of any Loan Documents (including, without limitation, any provisions
requiring the expenditure of funds by the Company or its Subsidiaries);

 

(vi) paying in a timely manner all operating expenses of the Company and/or its
Subsidiaries in accordance with the Development Budget or as otherwise provided
herein or as approved by REIT Member, as applicable; and

 

(vii) taking all actions not expressly limited by, and generally consistent with
the standards of, this Agreement, as may be necessary or appropriate in Managing
Member’s reasonable judgment to accomplish the purposes of the Company.

 

 6 

 

 

(b)          Removal Event.

 

(i)          A “Removal Event” shall be deemed to have occurred if:

 

(1)         there is willful misconduct or a material breach by Managing Member
or any of its affiliates, principals, officers, general partners or members,
agents or employees in the discharge of its duties and obligations as Managing
Member hereunder, including under the then applicable Development Budget, which
is not cured (including, without limitation, by reimbursing the Company and/or
any other Member for any loss, damage, cost or expense incurred as a result of
such conduct) within thirty (30) days after written notice thereof has been
given; provided, however, that if such cure has commenced but cannot reasonably
be completed within such thirty (30) day period, then said thirty (30) day
period may be extended for such additional time as may be reasonably required to
complete such cure provided that such cure is being diligently pursued but in
any event such cure must be completed with ninety (90) days of commencement of
such cure or receipt of notice, whichever is earlier;

 

(2)           Managing Member causes a material breach by the Company or any
Subsidiary of its obligations to any lender under a Loan or any of the
applicable Loan Documents (provided that Company funds are available to satisfy
such obligations), which material breach is not (1) the result of an action or
omission at the direction or approval of REIT Member, or (2) cured prior to the
expiration of any notice and cure periods in such Loan Documents;

 

(3)           fraud, gross negligence, material misrepresentation or willful
misconduct occurs on the part of Managing Member, its principals or any
affiliate thereof concerning (A) the Property or the business of the Company or
(B) the performance by Managing Member of its obligations or covenants under
this Agreement or under any provision of applicable law that materially affects
the Property, the Project or the Company, including, without limitation,
misappropriation or improper distribution of funds (including improper
distributions to the Members in violation of this Agreement), and improper
removal or disposal of any material portion of the Property by Managing Member
or its affiliates;

 

(4)           David Lichtenstein is convicted of or pleads guilty or no contest
to a felony (other than driving-related offenses) or is convicted of or pleads
guilty or no contest to a crime involving an intent to defraud or intent to
steal as an element of such crime;

 

(5)           Managing Member (A) files a voluntary bankruptcy, insolvency or
reorganization petition, institutes insolvency proceedings or otherwise seeks
relief under any laws relating to the relief from debts or protection of
debtors, (B) seeks or consents to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official for Managing
Member or all or any portion of such Managing Member’s assets, (C) makes any
assignment for the benefit of such Person’s creditors or (D) fail to have
dismissed an involuntary bankruptcy filing against Managing Member within ninety
(90) days after such filing (except if such involuntary action is brought by any
other Member or its affiliate); or

 

(6)           a Transfer (as defined below) by Managing Member which is not
expressly permitted hereunder occurs.

 

(ii)           Upon the occurrence of a Removal Event, REIT Member shall have
the right to remove SAYT Member as Managing Member by delivering written notice
to SAYT Member (provided that, as a condition to the effectiveness of such
removal, either (a) a credit-worthy affiliate of REIT Member indemnifies,
defends and holds harmless Guarantor from any claims and liabilities arising
under any Guaranty, on a prospective basis, pursuant to an indemnification
agreement that is reasonably satisfactory to SAYT Member or (b) Guarantor is
released from any Guaranty on a prospective basis) and, upon delivery of such
notice:

 

 7 

 

 

(1)           REIT Member shall have the unilateral right to terminate any
agreement or arrangement with any affiliate of Managing Member serving as the
asset manager, property manager, leasing agent, sales agent, broker and/or
developer for the Property or any portion thereof or interest therein, or in any
other capacity, with any replacement thereof to be selected by REIT Member in
its sole and absolute discretion and without the payment of any termination fee
or other fee or premium whatsoever; and

 

(2)           SAYT Member shall only have the right to approve and consent to
the Major Decisions set forth in Sections 13(c)(v) and 13(c)(viii) – (x).

 

(c)           Major Decisions. Except as otherwise expressly provided in this
Agreement, the Managing Member shall not take any of the following actions (each
a “Major Decision”) on behalf of the Company or any Subsidiary with regard to
any such material matter unless approved in writing by the Deciding Members or
otherwise previously and expressly approved or specifically provided for in the
Development Budget:

 

(i) any Loans by the Company or any Subsidiary or any refinancing or
restructuring of any Loan entered into by the Company or Subsidiaries
encumbering title to the Property (other than draws of existing Loans);

 

(ii) any contract between the Company (or any Subsidiary, including Property
Owner) and Managing Member or any affiliate of Managing Member (other than the
Development Agreement, dated as of March 21, 2017, by and between Property Owner
and LSGARLSNH LLC, a Delaware limited liability company, which is deemed
approved by the Deciding Members), approval of any amendment or modification to,
or waiver of a provision of, any such contract, other than on market terms, and
any determination or election to exercise or enforce any rights or remedies
thereunder;

 

(iii) approval of any amendments or modifications to the Development Budget;

 

(iv) approval of the sale, restructuring, refinancing, recapitalization or
disposition of all or any portion of the Property (excluding the sales of
individual condo units);

 

(v) the merger or consolidation of the Company with any other Person or the
liquidation or dissolution of the Company, the acceptance or rejection of any
offer or proposal by a third party regarding such a transaction and the approval
of the terms of any such sale, restructuring, disposition, merger,
consolidation, liquidation or dissolution;

 

(vi) obligating the Company or any Subsidiary as a surety, guarantor or
indemnitor to any other Person’s obligation, other than as specifically provided
for in this Agreement;

 

(vii) lending funds belonging to the Company or any Subsidiary to any third
party or extending to any third party credit on behalf of the Company or any
Subsidiary;

 

(viii) the admission of any Person as a member to the Company or any Subsidiary
other than as specifically provided for in this Agreement;

 

(ix) any amendment, modification or waiver of the terms of this Agreement,
except to correct ministerial errors;

 

 8 

 

 

(x) filing any petition in bankruptcy or reorganization or instituting any other
type of bankruptcy, reorganization or insolvency proceeding with respect to the
Company or any Subsidiary, consenting to the institution of involuntary
bankruptcy, reorganization or insolvency proceedings with respect to the Company
or any Subsidiary, the admission in writing by the Company or any Subsidiary of
its inability to pay its debts generally as they become due or the making by the
Company or any Subsidiary of a general assignment for the benefit of its
creditors;

 

(xi) determining any Additional Funding Requirement that is not consistent with
the Development Budget; and

 

(xii) any other action or decision that requires both Deciding Members’ consent
as expressly provided elsewhere in this Agreement.

 

(d)          Only the Managing Member shall have the right and authority to
propose Major Decisions.

 

(e)           The officers of the Company (the “Officers”) shall be a Chief
Executive Officer, Chief Operating Officer, President, Vice Presidents and such
other officers as shall from time to time be elected or appointed by the
Managing Member. The names of the initial Officers and their respective offices
in the Company are as set forth on Schedule 1 hereto. Unless such Officer’s term
expires earlier as a result of such Officer’s death or resignation, each such
Officer shall hold the offices indicated thereon until such Officer has been
removed by the Managing Member and such Officer’s successor is appointed and
qualified.

 

(f)           All of the Officers of the Company shall report to, and be subject
to the direction and control of, the Managing Member and shall have such
authority to perform such duties relating to the management of the Company as
delegated by the Managing Member or as may be provided in this Agreement.

 

(g)           Reporting. Managing Member shall prepare, or cause to be prepared,
on an accrual basis of accounting consistent with generally accepted accounting
principles, consistently applied at the expense of the Company, and furnish to
each Member, upon request, the following:

 

(i) within thirty (30) calendar days after the end of each calendar month of the
Company, unless such calendar month is the last calendar month of any twelve
(12) month period ending on December 31 of each year (“Fiscal Year”) (provided
that the initial Fiscal Year shall be the period beginning on the date even
herewith Date and ending December 31, 2017, and the last Fiscal Year shall be
the period beginning on January 1 of the calendar year in which the final
liquidation and termination of the Company is completed and ending on the date
such final liquidation and termination is completed): (A) an unaudited balance
sheet of the Company dated as of the end of such calendar month, (B) an
unaudited related income statement of the Company for such calendar month, (C)
an unaudited statement of each Member’s Capital Account showing the detail of
each Member’s contributions and distributions for such calendar month, (D) an
unaudited statement of cash flow of the Company for such calendar month, and (E)
such other supporting schedules, reports and backup information as are
reasonably requested by REIT Member;

 

 9 

 

 

(ii) monthly reports regarding, as applicable, the development, operation and
sales of the Project including: reasonably detailed and comprehensive
construction schedule(s) setting forth an updated timetable for the Project;
provided, however, notwithstanding the foregoing, Managing Member shall also
provide REIT Member all such financial and other information with respect
thereto as may be provided to any Lender, prior to or concurrently with the
delivery thereof to such Lender; and

 

(iii) within one hundred twenty (120) calendar days after the end of each Fiscal
Year of the Company, the (A) final audited amount of Net Profit of the Company
for such Fiscal Year, (B) an audited balance sheet of the Company dated as of
the end of such Fiscal Year, (C) an audited related income statement of the
Company for such Fiscal Year, (D) an audited statement of cash flows for such
Fiscal Year, and (E) an audited statement of each Member’s Capital Account for
such Fiscal Year, all of which shall be certified in the customary manner by the
Company’s accountants.

 

(h)           Tax Returns. Promptly after the end of each Fiscal Year, Managing
Member will prepare and will cause the Company’s accountants to review, sign and
deliver to each Member a federal tax return for the Company and individual
federal K-1’s and related state information to enable each Member to timely
prepare its federal, state and local income tax returns in accordance with
applicable laws, rules and regulations. Managing Member will use diligent,
commercially reasonable efforts to cause the Company’s accountants to prepare
and timely file all federal, state and local tax returns required of the
Company.

 

14. Loan; Financing.

 

(a)           Managing Member or an affiliate of Managing Member (in such
capacity, “Guarantor”) shall execute and deliver any indemnities and guaranties
that any lender of the Company or its Subsidiaries may require including,
without limitation, any principal repayment or performance guaranties, “bad boy”
guaranty, environmental indemnity, non-recourse carveout guaranty, completion
guaranty, carry cost guaranty, or any other guaranty executed by the Guarantor
in favor of any institution providing a Loan to the Company or any affiliate of
the Company (each, a “Guaranty”).

 

(b)           Except as set forth in Section 9 and Section 18, the parties
intend that no Member, or any of its affiliates, shall have any liability under
or in connection with any Loan or Loan Documents.

 

15. Tax Matters. The Members and the Company intend that the Company be treated
as a partnership for all income tax purposes and the Managing Member shall file
such necessary and appropriate forms in furtherance thereof. The Managing Member
is hereby designated as the “tax matters member” of the Company for purposes of
Section 6231(a)(7) of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”), and the “Partnership Representative” within the meaning of
the Section 1101 of the Bipartisan Budget Act of 2015, Pub. Law No. 114-74 and
any corresponding provisions of succeeding law (and in any similar capacity
under applicable state or local tax law), and shall have the power to manage and
control, on behalf of the Company, any administrative proceeding at the Company
level with the Internal Revenue Service or other taxing authority relating to
the determination of any item of Company income, gain, loss, deduction or credit
for federal, state, local or non-U.S. income tax purposes or other non-income
tax matters.

 

 10 

 

 

16. No Fiduciary Duty; Conflicts and Other Business.

 

(a)           The Managing Member shall have no fiduciary duty to any other
Member; the obligations and liabilities of the Managing Member to the Company or
any other Member are as expressly set forth in this Agreement without reference
to any duties or obligations implied or set forth in case law or statute.

 

(b)           Unless otherwise expressly provided herein, (i) whenever a
conflict of interest exists or arises between Members, or (ii) whenever this
Agreement or any other agreement contemplated herein or therein provides that a
Member shall act in a manner that is, or provides terms that are, fair and
reasonable to the Company or any Member, the Member shall resolve such conflict
of interest, taking such action or providing such terms, considering in each
case the relative interest of each party (including its own interest) to such
conflict, agreement, transaction or situation and the benefits and burdens
relating to such interests, any customary or accepted industry practices, and
any applicable generally accepted accounting practices or principles. In the
absence of bad faith by a Member, the resolution, action or term so made, taken
or provided by such Member shall not constitute a breach of this Agreement or
any other agreement contemplated herein or of any duty or obligation of such
Member at law, in equity or otherwise.

 

(c)           Whenever in this Agreement a Member is permitted or required to
make a decision (i) in its “discretion” or under a grant of similar authority or
latitude, such Member shall be entitled to consider such interests and factors
as it desires, including its own interests, and shall have no duty or obligation
to give any consideration to any interest of or factors affecting the Company or
any other Person, or (ii) in its “good faith” or under another express standard,
such Member shall act under such express standard and shall not be subject to
any other or different standard imposed by this Agreement or other applicable
law.

 

(d)           Each Member and any person or entity affiliated with any of the
Members may engage in or possess an interest in other business ventures
(unconnected with the Company) of every kind and description, independently or
with others. None of the Company or the other Members shall have any rights in
or to such independent ventures or the income or profits therefrom by virtue of
this Agreement.

 

17. Limitation on Powers of Members. The Managing Member shall have the power to
do any and all acts necessary or convenient for the purposes herein, subject to
obtaining the REIT Member’s consent with respect to any Major Decisions. No
Non-Managing Member shall have the authority, without the approval of the
Deciding Members, to file or consent to the filing of a bankruptcy petition or
otherwise institute an insolvency proceeding on behalf of the Company. Each
Non-Managing Member covenants not to file or commence any bankruptcy or other
insolvency petition against the Company.

 

 11 

 

 

18. Exculpation and Indemnification.

 

(a)           Subject to the terms of Section 18(b) below, neither the
Authorized Person, the Managing Member, nor any Officer or Member shall be
liable to the Company, any other Members or Officers or any other person or
entity who has an interest in the Company for any loss, damage or claim incurred
by reason of any act or omission performed or omitted by such Authorized Person,
Managing Member, Officer or Member in good faith in connection with the
formation of the Company or on behalf of the Company and in a manner reasonably
believed to be within the scope of the authority conferred on such Authorized
Person, Managing Member, Officer or Member by this Agreement, except that the
Managing Member, an Officer or a Member shall be liable for any such loss,
damage or claim incurred by reason of such Managing Member’s, Officer’s or
Member’s gross negligence or willful misconduct. To the full extent permitted by
applicable law, each Authorized Person, the Managing Member, each Officer and
each Member shall be entitled to indemnification from the Company for any loss,
damage or claim incurred by such Authorized Person, Managing Member, Officer or
Member by reason of any act or omission performed or omitted by such Authorized
Person, Managing Member, Officer or Member in good faith on behalf of the
Company and in a manner reasonably believed to be within the scope of the
authority conferred on such Authorized Person, Managing Member, Officer or
Member by this Agreement, except that no Managing Member, Officer or Member
shall be entitled to be indemnified in respect of any loss, damage or claim
incurred by such Managing Member, Officer or Member by reason of gross
negligence or willful misconduct with respect to such acts or omissions;
provided, however, that any indemnity under this Section 18(a) shall be provided
out of and to the extent of Company assets only, and no Member shall have
personal liability on account thereof.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement, in the event that the Guarantor shall incur any losses, claims,
damages, liabilities and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) arising from the Guarantor’s obligations with
respect to any Guaranty (including, without limitation, in connection with the
existing construction loan by Bank of the Ozarks (“BO”) to Property Owner)
(“Guaranty Liability”), then, in any such event, (x) the REIT Member shall
indemnify, defend and hold harmless the Guarantor for REIT Member’s pro rata
share (based on REIT Member’s Percentage Interest) of such Guaranty Liability,
(y) the REIT Member shall have no such obligation to indemnify the Guarantor if
the Guarantor incurs any Guaranty Liability and the act and/or omission giving
rise to such Guaranty Liability (1) constitutes the gross negligence, willful
misconduct or bad faith of the Managing Member and/or any of its affiliates
(other than REIT Member), or (2) was taken or omitted by the Managing Member
and/or any of its affiliates (other than REIT Member) in violation of the terms
of this Agreement, unless, in either case, such act or omission was taken or not
taken with the prior written consent of the REIT Member or its affiliates, and
(z) the REIT Member shall indemnify, defend and hold harmless the Guarantor for
100% of any and all Guaranty Liability if the Guarantor incurs any such Guaranty
Liability and the act and/or omission giving rise to such Guaranty Liability
constitutes gross negligence, willful misconduct or bad faith of the REIT
Member, and/or any of its affiliates (other than SAYT Member and any of its
direct or indirect members), or (2) was taken or omitted by REIT Member and/or
any of its affiliates (other than SAYT Member and any of its direct or indirect
members) in violation of the terms of this Agreement, unless, in either case,
such act or omission was taken or not taken with the prior written consent of
the Managing Member.

 

19. Liability of Members. No Member or its affiliate shall be liable,
responsible or accountable in damages or otherwise to the Company or any Member
for any action taken or failure to act on behalf of the Company reasonably
believed by such Member to be within the scope of the authority conferred on
such Member by this Agreement or by law, unless such action or omission was
performed or omitted in bad faith or constituted gross negligence, or willful
misconduct.

 

 12 

 

 

20. Assignments; Transfers.

 

(a)           No Member may Transfer in whole or in part its limited liability
company interest in the Company without the written consent of the Deciding
Members, which consent may be granted or withheld in the Deciding Members’ sole
discretion. As used herein, “Transfer” shall mean any direct or indirect sale,
exchange, issuance, redemption, assignment, distribution, gift, retirement,
resignation, transfer or other withdrawal, disposition or alienation in any way
as to any interest of or within a Member.

 

(b)           If a Member transfers all of its direct interest in the Company
pursuant to this Section 20, the transferee shall be admitted to the Company
upon its execution of an instrument signifying its agreement to be bound by the
terms and conditions of this Agreement. Such admission shall be deemed effective
immediately prior to the Transfer, and, immediately following such admission,
the transferor Member shall cease to be a member of the Company.

 

(c)           It is expressly understood and agreed that any Transfer permitted
pursuant to this Section 20 shall in all instances be prohibited (and, if
consummated, shall be void ab initio) if such Transfer does not comply with all
applicable laws, rules and regulations and other requirements of Governmental
Authorities, including, without limitation, the U.S. Department of the
Treasury’s Office of Foreign Assets Control, and any enabling legislation or
other executive orders in respect thereof. Notwithstanding anything to the
contrary contained elsewhere in this Agreement (including, without limitation
under Section 20(a)), but subject to Section 20(b) and the immediately preceding
sentence in this Section 20(c), the following Transfers shall be permitted
without the consent of any Member:

 

(i)           any Transfer (i) by devise, bequest or operation of law, upon the
death or incapacity of a natural person, to such natural person’s spouse,
brothers, sisters, children (natural or adopted), stepchildren (natural or
adopted), grandchildren (natural or adopted), or any of their respective spouses
or domestic partners (“Immediate Family Members”), and (ii) in connection with
any estate-planning purposes, to or for the benefit of the transferor’s
Immediate Family Members or a trust established for the benefit of the
transferor and/or any of such transferor’s Immediate Family Members;

 

(ii)          any Transfer by either of the Deciding Members to their respective
affiliate(s); and

 

(iii)          any Transfers by the Managing Member to a bona fide third-party
that is not an affiliate of SAYT Member (a “Bona Fide Purchaser”), provided that
(x) the provisions of Section 20(e) hereof are satisfied, (y) David Lichtenstein
maintains, directly or indirectly, control of, and ownership of at least
fifty-one percent (51%) of the equity interests in, SAYT Member, and (z) such
transferee agrees to be bound by all the terms, conditions and provisions of
this Agreement (including the provisions of this Section 20).

 

(iv)        any Transfer of publicly traded shares in any direct or indirect
equity owner in any Member.

 

 13 

 

 

(d)           Drag-Along. Upon the Managing Member receiving an offer acceptable
to the Managing Member to sell some or all of the Managing Member’s interest in
the Company (such interests proposed to be sold, the “Managing Member Transfer
Interests”) to a Bona Fide Purchaser, the Managing Member shall have the right
(the “Drag-Along Right”), exercisable in the Managing Member’s sole discretion,
to require each Non-Managing Member to sell to such Bona Fide Purchaser a share
of such Non-Managing Member’s interests in the Company (such share of the
Non-Managing Member’s interests, its “Drag/Tag Interests”) proportionate to the
share of the Managing Member’s interests in the Company represented by the
Managing Member Transfer Interests, pursuant to and in accordance with such
terms and conditions agreed between the Managing Member and such Bona Fide
Purchaser. If the Managing Member elects to exercise the Drag-Along Right, then
the Managing Member shall provide each Non-Managing Member with a notice which
shall include (i) a statement that the Managing Member is exercising the
Drag-Along Right, (ii) the share of the Managing Member’s interest in the
Company proposed to be sold, (iii) the purchase price at which such Bona Fide
Purchaser has proposed to purchase the Managing Member Transfer Interests and a
calculation of the purchase price to be paid by such Bona Fide Purchaser for
such Non-Managing Member’s Drag/Tag Interests, and (iv) the closing date for
such sale (which shall be no sooner than ten (10) days following the date of
such notice). The purchase price for each Non-Managing Member’s Drag/Tag
Interests shall equal the distributions that such Non-Managing Member would have
received, assuming that the aggregate purchase price for the Managing Member
Transfer Interests and all Drag/Tag Interests was distributed to the Managing
Member and the Non- Managing Members pro rata and pari passu in accordance with
their respective Percentage Interests (subject to Section 9(c)), for the
Managing Member to have received distributions equal to the purchase price that
the Managing Member is receiving from the Bona Fide Purchaser for the Managing
Member Transfer Interests.

 

(e)           Tag-Along. Upon the Managing Member receiving an offer acceptable
to the Managing Member to sell Managing Member Transfer Interests to Bona Fide
Purchaser, the Managing Member shall provide REIT Member and, if the Managing
Member has not exercised the Drag-Along Right with respect to any Transfer
described in Section 20(c)(iii) above, each Non-Managing Member with written
notice of its intent to effect such Transfer, and REIT Member and, as
applicable, each such Non-Managing Member shall have the right (the “Tag- Along
Right”), exercisable by the delivery of written notice during the ten (10) day
period (the “Tag-Along Option Period”) immediately following the date that such
notice from the Managing Member is received by REIT Member and, as applicable,
such Non-Managing Member, to require the Bona Fide Purchaser to purchase REIT
Member’s or, as applicable, such Non-Managing Member’s share of REIT Member’s
or, as applicable, such Non-Managing Member’s interests in the Company (such
share of REIT Member’s or, as applicable, the Non- Managing Member’s interests,
its “Tag Interests” and, together with the Drag Interests, collectively and
generally, “Drag/Tag Interests”) proportionate to the share of the Managing
Member’s interests in the Company represented by the Managing Member Transfer
Interests, in addition to the Managing Member Transfer Interests. If (i) REIT
Member or any Non-Managing Member fails to exercise the Tag-Along Right during
the Tag-Along Option Period, or (ii) REIT Member and/or any Non-Managing Member
notifies the Managing Member in writing, during the Tag Along Option Period,
that REIT Member or such Non-Managing Member, as applicable will not exercise
the Tag-Along Right, then the Managing Member may sell the Managing Member
Transfer Interests to the Bona Fide Purchaser free of REIT Member’s or such Non-
Managing Member’s Tag-Along Right, as applicable.

 

 14 

 

 

(f)           Terms of Drag-Along or Tag-Along. If either the Drag-Along Right
or the Tag-Along Right is timely exercised in accordance with Section 20(d) or
20(e), then the following provisions shall apply:

 

(i)           The sale of the Managing Member Transfer Interests and REIT
Member’s and/or each applicable Non-Managing Member’s (as the case may be, the
“Drag/Tag Member”) Drag/Tag Interests shall be consummated simultaneously and
the proceeds attributable to such sale of the Managing Member’s and each
Drag/Tag Member’s interests shall be paid simultaneously to the Managing Member
and each Drag/Tag Member;

 

(ii)           The sale of the Managing Member Transfer Interests and the
Drag/Tag Interests shall occur on a date specified by the Managing Member;

 

(iii)           Each Drag/Tag Member hereby irrevocably appoints the Managing
Member as its attorney-in-fact, coupled with an interest, to execute all
documents, agreements and instruments which the Managing Member may reasonably
request to consummate the conveyance of the Drag/Tag Interests in accordance
with the terms and conditions hereof;

 

(iv)          Each Drag/Tag Member shall be deemed to represent and warrant to
the Bona Fide Purchaser (and shall sign (or, at the election of the Managing
Member, hereby appoints the Managing Member to sign) a certification reasonably
requested by the Managing Member or the Bona Fide Purchaser reflecting same), on
and as of the date of closing of such Transfer, that (A) such Drag/Tag Member is
the sole owner of its Drag/Tag Interests and holds its Drag/Tag Interests free
and clear of any liens or other encumbrances (other than any liens or other
encumbrances to which the Managing Member’s interest in the Company is also
subject), and (B) such Drag/Tag Member has all requisite power and authority to
sell its Drag/Tag Interests to the Bona Fide Purchaser in accordance with this
Section 20(f);

 

(v)           Each Drag/Tag Member shall bear its respective pro rata share of
all closing costs and deliver its respective pro rata share of all closing
escrow funds, reserves and similar closing obligations; and

 

(vi)           If any Drag/Tag Member fails to transfer its Drag/Tag Interests
in accordance with this Section 20(f), then the Managing Member and the Company
shall have all rights and remedies available pursuant to law and in equity,
including, without limitation, the right to specific performance and to bring an
action for damages against such Drag/Tag Member.

 

21. Books and Records. Managing Member shall maintain proper and complete books
of account and records with respect to the Company, each Subsidiary, the
Project, the Property and all related business activities thereof. Managing
Member shall maintain the books and records of the Company at the Company’s
principal place of business as set forth in Section 4. Managing Member covenants
and agrees that all books and records of the Company shall be open to and made
available for inspection and copy by any Member and such Member’s
representatives at any time during normal business hours within three (3)
Business Days after receipt by Managing Member of a written request for such
access from such Member. For the purposes of this Section 21, “Business Days”
shall mean “Monday through Friday of each week, except that a legal holiday
recognized as such by the Government of the United States, the State of Delaware
or the State of New York shall not be regarded as a Business Day.”

 

 15 

 

 

22.Resignation. No Member may resign from the Company without the written
consent of the Deciding Members. If a Member elects to resign pursuant to and in
accordance with this Section 22, an additional member may be admitted to the
Company, subject to Section 20, upon its execution of an instrument signifying
its agreement to be bound by the terms and conditions of this Agreement. Such
admission shall be deemed effective immediately prior to the resignation, and,
immediately following such admission, the resigning Member shall cease to be a
member of the Company.

 

23. Admission of Additional Members. One (1) or more additional members of the
Company may be admitted to the Company with the written consent of the Deciding
Members.

 

24. Dissolution.

 

(a)           The Company shall dissolve, and its affairs shall be wound up,
upon the first to occur of the following: (i) the written consent of the
Deciding Members, or (ii) the entry of a decree of judicial dissolution under
the Act.

 

(b)           In the event of dissolution, the Company shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of the Company in an orderly manner), and the assets of the Company shall
be applied in the manner, and in the order of priority, set forth in the Act.

 

25. Waiver of Partition; Nature of Interest. Except as otherwise expressly
provided in this Agreement, to the fullest extent permitted by law, each of the
Members hereby irrevocably waives any right or power that they might have to
institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of the Company. The Members shall not
have any interest in any specific assets of the Company, and the Members shall
not have the status of a creditor with respect to any distribution pursuant to
Section 12(a) hereof. The interest of the Members in the Company is personal
property.

 

26. Attorneys’ Fees. If the Company or any Member obtains a judgment against any
other Member by reason of breach of this Agreement or failure to comply with the
provisions hereof, reasonable attorneys’ fees as fixed by the court shall be
included in such judgment.

 

27.Benefits of Agreement; No Third Party Rights. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any creditor of the
Company or by any creditor of any Member. Nothing in this Agreement shall be
deemed to create any right in any person or entity (other than such persons or
entities as are entitled to be indemnified pursuant to Section 18 hereof) not a
party hereto, and this Agreement shall not be construed in any respect to be a
contract in whole or in part for the benefit of any third person (other than
such persons or entities as are entitled to be indemnified pursuant to Section
18 hereof).

 

28. Separability of Provisions. Each provision of this Agreement shall be
considered separable and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable or illegal under any existing or
future law, such invalidity, unenforceability or illegality shall not impair the
operation of or affect those portions of this Agreement which are valid,
enforceable and legal.

 

 16 

 

 

29. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute a single instrument.

 

30. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior understandings or agreements between the parties.

 

31. Governing Law. This Agreement shall be governed by, and construed under, the
laws of the State of Delaware (without regard to conflict of laws principles),
all rights and remedies being governed by said laws.

 

32. Amendments. This Agreement may not be modified, altered, supplemented or
amended except pursuant to a written agreement executed and delivered by the
Deciding Members; provided, however, that any modification, alteration,
supplement or amendment that increases the obligations or reduces the rights of
any Non-Managing Member hereunder (other than to a de minimis extent) shall also
require the prior written consent of such Non-Managing Member.

 

THE SIGNATURE PAGES FOLLOWS

 

 17 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as the date set forth above.

 

  SAYT MEMBER:       SAYT MASTER HOLDCO LLC,   a Delaware limited liability
company         By: /S/ Joseph E. Teichman     Name: Joseph E. Teichman    
Title: Executive Vice President

 

Initial Capital Contribution:  $29,899,433.00 Initial Percentage
Interest:  66.5%   Address for SAYT Member:   c/o The Lightstone Group 1985
Cedar Bridge Avenue, Suite 1 Lakewood, New Jersey 08701

 

[Signatures continue on the following page.]

 

 

 

 

  REIT MEMBER:       LIGHTSTONE REAL ESTATE INCOME TRUST, INC.,   a Maryland
corporation         By: /S/ Joseph E. Teichman     Name: Joseph E. Teichman    
Title: General Counsel

 

Initial Capital Contribution:  $14,964,747.00 Initial Percentage
Interest:  33.3%   Address for REIT Member:   c/o The Lightstone Group 1985
Cedar Bridge Avenue, Suite 1 Lakewood, New Jersey 08701

 

[Signatures continue on the following page.]

 

 

 

 

  NON-MANAGING MEMBER:       /S/ SANFORD BLUMENTHAL   SANFORD BLUMENTHAL

 

Initial Capital Contribution: $75,000.00 Initial Percentage Interest: 0.2%  
Address for Non-Managing Member:   40 Paddock Road White Plains, NY 10605

 

  MANAGING MEMBER:       SAYT MASTER HOLDCO LLC,   a Delaware limited liability
company         By:       Name:   Title: 1

 

 



 

1 The Members have agreed to set the initial capitalization of the Company for
all purposes under this Agreement at $44,939,180. The Non-Managing Member has
fully funded its initial capital. The Deciding Members will fund their initial
capital as and when needed by the Company. Notwithstanding the foregoing, all
initial capital will be treated as if it were fully funded on the date of this
Agreement, provided that no Additional Funding Requirement shall be implemented
until all initial capital has actually been funded.

 

 

 

 

SCHEDULE 1

 

OFFICERS

 

Name   Office       David Lichtenstein   Chief Executive Officer and President  
    Donna Brandin   Chief Financial Officer       Joseph E. Teichman   Executive
Vice President, General Counsel and Secretary

 

 

